Title: From Thomas Jefferson to William Frederick Ast, 26 February 1788
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Paris Feb. 26. 1788.

I think with you that it will be best for you to finish the public accounts of the United States as you propose in your letter of Feb. 18. before you pack them in trunks. I will only beg of you to finish them as expeditiously as you can. As soon as this is done, we will settle the whole balance which may be due to you from the United states and I will exert myself to have it paid you. I have a prospect of being able to get this paiment for you in the month of April: but I am not sufficiently sure of it, to accept your draught. Should I be disappointed in my expectations, my acceptance will have done you no good and would dishonor myself. The moment I can procure paiment for you, or such a certainty as I can rely on, you shall hear from me. I am with much esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

